Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, encompassing claims 1-11 in the reply filed on 04/22/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim Objection
	Claims 12-20 are non-elected claims. However, claim status is not shown as “withdrawn”. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witherspoon et al. (WO 2016/164732; hereinafter R1) (Sequence Search as Evidence)

Claim 1 is limited to a method of reducing liver abscesses in harvested cattle wherein cattle is fed a composition comprising plant material from a transgenic plant or plant part expressing a recombinant thermotolerant microbial alpha-amylase and harvesting the cattle.
Claim 1 - R1 discloses a method of feeding cattle wherein the feed material comprises microbial alpha-amylase. (Abstract)
Claim 2 - The animal feed comprises microbial alpha-amylase that comprises a polypeptide (SEQ ID NO: 1) that is 100% identical to the presently claimed polypeptide represented by SEQ ID NO: 1. (page 2, summary of the invention, page 3, para.1-3) and Sequence Search Evidence. 
Claim 3 - The transgenic plant material or plant part can comprise 1%-100% by weight of the plant material. (page 6, para. 1)
Claim 4 - The plant material can comprise from 5% to 100% by weight of the animal feed composition. (page 6, para. 2)
Claim 7 - The animal feed of the invention can be in any form that is useful with this invention. The animal feed may be steam flaked, whole kernels. The animal feed can comprise other components. (page 7, para. 1)
Claims 5, 6 - The plant material can be from corn plant, sorghum plant, wheat plant, barley plant, etc.  The plant material can be corn plant comprising corn event 3272 (according to US 8,093,453) (page 8, para. 1).
Claim 8 - The animal feed composition may be fed to farm animals, zoo animals; etc. The animal can be dairy or beef cattle. (page 31, last para.)
Claims 1, 11 - R1 discloses a method of feeding cattle. Dietary treatments include commercial corn source (CON), Enogen test corn (SYN) and a 50:50 blend of the two sources. The steers are harvested at a commercial abattoir. Hot carcass weight and livers scores are recorded on the day of slaughter. (Experiment 1, Table 1)
Claim 1- R1 clearly discloses that steers fed with SYN show the least percent of liver abscess. (Table 3, Table 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791